Citation Nr: 0831413	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-29 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran retired from active duty in March 1971.  He 
served 20 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision.


FINDING OF FACT

The veteran's bilateral hearing loss is currently manifested 
by hearing acuity of Level II in the right ear and Level III 
in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The veteran is currently assigned a noncompensable rating for 
his bilateral hearing loss.  The veteran contends that the 
severity of his hearing loss should entitle him to a 
compensable rating, and he is concerned that the evidence 
regarding his claim has not been fully considered.

The Board acknowledges that the veteran has a service-
connected bilateral hearing loss; the issue of this appeal is 
whether his hearing loss is one entitling him to compensation 
based on VA disability criteria.  Pursuant to VA's rating 
schedule, the assignment of a disability rating for hearing 
impairment is derived by a purely mechanical application of 
the rating schedule to the numeric designations derived from 
the results of audiometric evaluations.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 10 percent evaluation for bilateral 
defective hearing is assigned when the hearing acuity is at 
least at Level I in the better ear and Level X in the poorer 
ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 
4.85, 4.87, Tables VI and VII.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86.  38 C.F.R. § 4.85(c).  

In support of his claim, the veteran has submitted several 
statements chronicling his exposure to acoustic trauma in 
service, including flying in unpressurized aircraft and 
exposure to small and medium fire arms during his own firing 
range exercises and while supervising the firing range 
exercises of subordinates.   The veteran asserts that the 
military did not provide him with ear protection during any 
of these exercises.  The veteran does not contest the results 
of his VA audiometric testing, but he contends that he should 
receive compensation for his hearing loss because of the 
impact that his documented hearing loss has on his daily life 
and its interference with his enjoyment of daily activities, 
including television-viewing, attending concert and theatre 
performances, and participation in group discussions.  Again, 
the Board acknowledges that the veteran has a service-related 
hearing loss.  However, per VA regulations based on average 
impairment of earning capacity, a compensable rating may only 
be awarded based on certain audiometric testing results.



For these purposes, the veteran underwent a VA examination in 
January 2007.  The examiner conducted audiometric testing, 
which revealed mild to severe hearing loss bilaterally, 
opining that the veteran's current hearing loss was likely 
attributable to service because hearing loss was documented 
in service.  The results of that testing, with pure tone 
thresholds recorded in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
65
70
80
LEFT
40
50
70
70
70

The average pure tone threshold in the veteran's left ear is 
65 decibels.  The average pure tone threshold in the 
veteran's right ear is 65 decibels.  The veteran also 
received a score of 92 percent for the right ear and 88 
percent for the left ear on the Maryland CNC test for word 
recognition.  

Using Table VI, these results merit ratings of level II for 
the veteran's right ear and level III for his left ear, which 
fail to meet the schedular criteria for a compensable rating 
for hearing loss.  Table VIa is not available, as the 
evidence fails to show a decibel loss in either ear of 55 
decibels at 1000 Hz or a hearing loss of 30 decibels or less 
at 1000 Hz.

The veteran has not asserted that his hearing has worsened 
since his January 2007 VA examination.  As such, the criteria 
for a compensable rating for bilateral hearing loss have not 
been met, and the veteran's claim is therefore denied.

II. Duties to Notify and Assist

The VA has a duty to provide notification to the veteran with 
to respect establishing entitlement to benefits, and a duty 
to assist with development of evidence under 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, however, the 
Board notes that the veteran's claim for a higher rating 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that in these circumstances, once notice has been satisfied 
in conjunction with the grant of service connection, 
additional notice is not required under 38 U.S.C.A. § 5103.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the appeal 
may be adjudicated without remand for further notification.

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained.  VA 
treatment records have been obtained, and the veteran was 
provided with a VA examination.  Additionally, the veteran 
was offered the opportunity to testify before the Board, but 
he declined.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  Moreover, at various points during the 
development of his claim, the veteran alternatively made 
statements that he had no additional evidence to submit at 
that time or provided relevant evidence in support of his 
claim.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required. 


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


